On Petition for a Rehearing.
• Mr. Justice Chattin.
*619An earnest and forceful petition for a rehearing has been filed on behalf of Donehue.
It is insisted we overlooked the fact the trial judge dismissed Donehue’s appeal in his original case which was State action.
The record shows the trial judge gave defendant, who was represented by employed Counsel, five days’ notice the time for preparing a bill of exceptions had expired and his appeal would be dismissed.
It is insisted the trial judge knew Donehue could not answer the notice since he was in jail at the time. However, there is no showing that Donehue could not have contacted his Attorney.
Moreover, there is no showing the failure of the trial judge to have the technical record made up and filed in this Court for review was prejudicial to Donehue.
The technical record is still available to Donehue. If, in fact, the technical record shows the convention was void, then Donehue has a remedy.
A petition for a writ of habeas corpus cannot be employed to review or correct errors of law or fact allegedly committed by a court of competent jurisdiction. State ex rel. George v. Bomar, 216 Tenn. 82, 390 S.W.2d 232 (1965).
This Court has said many times that a petition for writ of habeas corpus seeking the release of one imprisoned under a judgment is a collateral attack upon such judgment, and not a direct attack, and cannot prevail unless the judgment is void. State ex rel. Byrd v. Bomar, 214 Tenn. 476, 381 S.W.2d 280 (1964).
*620The mere fact the trial judge erroneously dismissed the appeal after the time for filing the bill of exceptions had expired would not ipso facto void the judgment.
The burden of showing the invalidity of the judgment of conviction is upon petitioner.
The petition is denied.